
	

113 HR 1076 IH: To amend the Patient Protection and Affordable Care Act to provide for savings to the Federal Government by permitting pass-through funding for State authorized public entity health benefits pools.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1076
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Hall (for himself
			 and Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide for savings to the Federal Government by permitting pass-through
		  funding for State authorized public entity health benefits
		  pools.
	
	
		1.Savings from State authorized
			 public entity health benefits poolsThe Patient Protection and Affordable Care
			 Act (Public Law 111–148) is amended by inserting after section 1332 (42 U.S.C.
			 18052) the following new section (and inserting a corresponding item in the
			 table of contents of the Act):
			
				1332A.Savings from
				State authorized public entity benefits pools
					(a)Application
						(1)In
				generalA State authorized public entity health benefits pool (in
				this section referred to as a pool) may apply to the Secretary for
				a pass through of funding described in subsection (b) with respect to health
				care benefits provided through that pool for coverage years beginning on or
				after January 1, 2014.
						(2)Approval of
				applicationThe Secretary shall approve such an application of a
				pool if the Secretary determines that health care benefits provided through the
				pool—
							(A)will provide
				coverage that is at least as comprehensive as the coverage defined in section
				1302(b);
							(B)will provide
				coverage and cost sharing protections against excessive out-of-pocket spending
				that are at least as affordable as the provisions of this title would provide;
				and
							(C)will result in cost savings to the Federal
				Government because the cost of providing health care benefits to individuals
				through the pool will be less than the cost of providing health care benefits
				to such individuals had they become participants in a qualified health plan
				offered through an Exchange, and so the payment amount under subsection (b)
				will be less than the total of premium tax credits, cost-sharing reductions, or
				small business credits that would otherwise be required if individuals and
				small employers in the pool were instead participants in an Exchange.
							(3)ConsiderationNot
				later than 90 days after the date of the enactment of this section, the
				Secretary shall promulgate regulations relating to pass through of funding
				under this section. The Secretary shall begin accepting applications under this
				section no later than 180 days after such date of enactment.
						(4)Additional
				consequences of approvalAn
				individual receiving health care benefits through such a pool for which such an
				application is approved under this section shall be treated, for purposes of
				section 5000A of the Internal Revenue Code of 1986, as being covered under
				minimum essential coverage described in subsection (f)(1)(E) of such
				section.
						(b)Pass through of
				funding
						(1)In
				generalWith respect to a
				pool application under subsection (a)(1), under which individuals and small
				employers in the pool would not qualify for the premium tax credits,
				cost-sharing reductions, or small business credits under sections 36B or 45R of
				the Internal Revenue Code of 1986 for which they would otherwise be eligible if
				they had entered an Exchange, the Secretary shall provide for an alternative
				means by which an aggregate amount determined under paragraph (2) shall be paid
				to the pool for purposes of implementing the application.
						(2)Payment
				determinationThe amount to be paid under paragraph (1) shall be
				determined—
							(A)based on the sum of premium tax credits,
				cost-sharing reductions, and small business credits under sections 36B or 45R
				of the Internal Revenue Code of 1986 that would have been provided with respect
				to individuals in the pool had the health care benefits provided by the pool
				been a qualified health plan offered in an Exchange, but taking into account
				the lower cost of providing health care benefits to individuals through the
				pool; and
							(B)annually by the
				Secretary, taking into consideration the experience of individuals and small
				employers participating in Exchanges.
							(c)Timely
				determination by secretaryThe Secretary shall make a
				determination under subsection (a)(1) with respect to the application of a pool
				not later than 180 days after the date of receipt of such application, and
				shall notify the pool involved of such determination.
					(d)DefinitionsIn
				this section:
						(1)The term
				public entity means a county, municipality, special district,
				school district, junior college district, housing authority, or other political
				subdivision or public entity defined under State law.
						(2)The term State authorized public
				entity health benefits pool means a risk pool authorized or permitted by
				State statute or otherwise regulated by a State agency under which—
							(A)a public entity or
				group of public entities, directly or through a pool, provide health care
				benefits primarily for public entity officials, employees, and retirees and
				their dependents; and officials, employees, and retirees and dependents of
				affiliated service contractors of such public entities; and
							(B)such pool may
				provide health care benefits from the assets of the pool or its member public
				entities through any combination of self-funded arrangements or fully insured
				products.
							(3)The term
				affiliated service contractor means an organization that provides
				governmental or quasi-governmental services on behalf of a public entity when
				such contractor is eligible to obtain health care benefits through a state
				authorized public entity health benefits pool for its officials, employees,
				retirees and their
				dependents.
						.
		
